Order entered December 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01294-CV

                               TOM KARTSOTIS, Appellant

                                              V.

  RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE RICHARD
  AND NANCY BLOCH FAMILY TRUST, AND NANCY BLOCH AS A TRUSTEE OF
        THE RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04489

                                          ORDER
       We GRANT appellees’ December 7, 2015 unopposed motion for an extension of time to

file a reply brief in support of their cross-appeal. The reply brief shall be filed by DECEMBER

28, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE